

	

		II

		109th CONGRESS

		1st Session

		S. 723

		IN THE SENATE OF THE UNITED STATES

		

			April 6, 2005

			

				Ms. Snowe (for herself,

			 Mr. Bond, and Mr. Bingaman) introduced the following bill; which

			 was read twice and referred to the Committee on Finance

			

		

		A BILL

		To amend the Internal Revenue Code of 1986

		  to allow small businesses to set up simple cafeteria plans to provide

		  nontaxable employee benefits to their employees, to make changes in the

		  requirements for cafeteria plans, flexible spending accounts, and benefits

		  provided under such plans or accounts, and for other purposes.

	

	

		

			1.

			Short title

			

				(a)

				Short title

				This Act may be cited as the

			 

						SIMPLE Cafeteria Plan Act of

			 2005

					.

			

				(b)

				Amendment of 1986 code

				Except as otherwise expressly

			 provided, whenever in this Act an amendment or repeal is expressed in terms of

			 an amendment to, or repeal of, a section or other provision, the reference

			 shall be considered to be made to a section or other provision of the Internal

			 Revenue Code of 1986.

			

			2.

			Establishment of simple cafeteria plans for small

			 businesses

			

				(a)

				In general

				Section 125 (relating to

			 cafeteria plans) is amended by redesignating subsections (h) and (i) as

			 subsections (i) and (j), respectively, and by inserting after subsection (g)

			 the following new subsection:

				

					

						(h)

						Simple cafeteria plans for small businesses

						

							(1)

							In general

							An eligible employer

				maintaining a simple cafeteria plan with respect to which the requirements of

				this subsection are met for any year shall be treated as meeting any applicable

				nondiscrimination requirement with respect to benefits provided under the plan

				during such year.

						

							(2)

							Simple cafeteria plan

							For purposes of this

				subsection, the term simple cafeteria plan means a cafeteria

				plan—

							

								(A)

								which is established and

				maintained by an eligible employer, and

							

								(B)

								with respect to which the

				contribution requirements of paragraph (3), and the eligibility and

				participation requirements of paragraph (4), are met.

							

							(3)

							Contributions requirements

							

								(A)

								In general

								The requirements of this

				paragraph are met if, under the plan—

								

									(i)

									the employer makes matching

				contributions on behalf of each employee who is eligible to participate in the

				plan and who is not a highly compensated or key employee in an amount equal to

				the elective plan contributions of the employee to the plan to the extent the

				employee’s elective plan contributions do not exceed 3 percent of the

				employee’s compensation, or

								

									(ii)

									the employer is required,

				without regard to whether an employee makes any elective plan contribution, to

				make a contribution to the plan on behalf of each employee who is not a highly

				compensated or key employee and who is eligible to participate in the plan in

				an amount equal to at least 2 percent of the employee’s compensation.

								

								(B)

								Matching contributions on behalf of highly compensated and

				key employees

								The requirements of

				subparagraph (A)(i) shall not be treated as met if, under the plan, the rate of

				matching contribution with respect to any elective plan contribution of a

				highly compensated or key employee at any rate of contribution is greater than

				that with respect to an employee who is not a highly compensated or key

				employee.

							

								(C)

								Special rules

								

									(i)

									Time for making contributions

									An employer shall not be

				treated as failing to meet the requirements of this paragraph with respect to

				any elective plan contributions of any compensation, or employer contributions

				required under this paragraph with respect to any compensation, if such

				contributions are made no later than the 15th day of the month following the

				last day of the calendar quarter which includes the date of payment of the

				compensation.

								

									(ii)

									Form of contributions

									Employer contributions

				required under this paragraph may be made either to the plan to provide

				benefits offered under the plan or to any person as payment for providing

				benefits offered under the plan.

								

									(iii)

									Additional contributions

									Subject to subparagraph

				(B), nothing in this paragraph shall be treated as prohibiting an employer from

				making contributions to the plan in addition to contributions required under

				subparagraph (A).

								

								(D)

								Definitions

								For purposes of this

				paragraph—

								

									(i)

									Elective plan contribution

									The term elective

				plan contribution means any amount which is contributed at the election

				of the employee and which is not includible in gross income by reason of this

				section.

								

									(ii)

									Highly compensated employee

									The term highly

				compensated employee has the meaning given such term by section

				414(q).

								

									(iii)

									Key employee

									The term key

				employee has the meaning given such term by section 416(i).

								

							(4)

							Minimum eligibility and participation requirements

							

								(A)

								In general

								The requirements of this

				paragraph shall be treated as met with respect to any year if, under the

				plan—

								

									(i)

									all employees who had at

				least 1,000 hours of service for the preceding plan year are eligible to

				participate, and

								

									(ii)

									each employee eligible to

				participate in the plan may, subject to terms and conditions applicable to all

				participants, elect any benefit available under the plan.

								

								(B)

								Certain employees may be excluded

								For purposes of

				subparagraph (A)(i), an employer may elect to exclude under the plan

				employees—

								

									(i)

									who have less than 1 year

				of service with the employer as of any day during the plan year,

								

									(ii)

									who have not attained the

				age of 21 before the close of a plan year,

								

									(iii)

									who are covered under an

				agreement which the Secretary of Labor finds to be a collective bargaining

				agreement if there is evidence that the benefits covered under the cafeteria

				plan were the subject of good faith bargaining between employee representatives

				and the employer, or

								

									(iv)

									who are described in

				section 410(b)(3)(C) (relating to nonresident aliens working outside the United

				States).

								A plan may provide a shorter

				period of service or younger age for purposes of clause (i) or (ii).

							(5)

							Eligible employer

							For purposes of this

				subsection—

							

								(A)

								In general

								The term eligible

				employer means, with respect to any year, any employer if such employer

				employed an average of 100 or fewer employees on business days during either of

				the 2 preceding years. For purposes of this subparagraph, a year may only be

				taken into account if the employer was in existence throughout the year.

							

								(B)

								Employers not in existence during preceding year

								If an employer was not in

				existence throughout the preceding year, the determination under subparagraph

				(A) shall be based on the average number of employees that it is reasonably

				expected such employer will employ on business days in the current year.

							

								(C)

								Growing employers retain treatment as small employer

								If—

								

									(i)

									an employer was an eligible

				employer for any year (a qualified year), and

								

									(ii)

									such employer establishes a

				simple cafeteria plan for its employees for such year, then, notwithstanding

				the fact the employer fails to meet the requirements of subparagraph (A) for

				any subsequent year, such employer shall be treated as an eligible employer for

				such subsequent year with respect to employees (whether or not employees during

				a qualified year) of any trade or business which was covered by the plan during

				any qualified year. This subparagraph shall cease to apply if the employer

				employs an average of 200 more employees on business days during any year

				preceding any such subsequent year.

								

								(D)

								Special rules

								The rules of section

				220(c)(4)(D) shall apply for purposes of this paragraph.

							

							(6)

							Applicable nondiscrimination requirement

							For purposes of this

				subsection, the term applicable nondiscrimination requirement

				means any requirement under subsection (b) of this section, section 79(d),

				section 105(h), or paragraph (2), (3), (4), or (8) of section 129(d).

						

							(7)

							Compensation

							The term

				compensation has the meaning given such term by section

				414(s).

						

			

				(b)

				Effective date

				The amendments made by this

			 section shall apply to years beginning after December 31, 2004.

			

			3.

			Modifications of rules applicable to cafeteria plans

			

				(a)

				Application to Self-Employed individuals

				

					(1)

					In general

					Section 125(d) (defining

			 cafeteria plan) is amended by adding at the end the following new

			 paragraph:

					

						

							(3)

							Employee to include self-employed

							

								(A)

								In general

								The term

				employee includes an individual who is an employee within the

				meaning of section 401(c)(1) (relating to self-employed individuals).

							

								(B)

								Limitation

								The amount which may be

				excluded under subsection (a) with respect to a participant in a cafeteria plan

				by reason of being an employee under subparagraph (A) shall not exceed the

				employee’s earned income (within the meaning of section 401(c)) derived from

				the trade or business with respect to which the cafeteria plan is

				established.

							

				

					(2)

					Application to benefits which may be provided under cafeteria

			 plan

					

						(A)

						Group-term life insurance

						Section 79 (relating to

			 group-term life insurance provided to employees) is amended by adding at the

			 end the following new subsection:

						

							

								(f)

								Employee includes Self-Employed

								

									(1)

									In general

									For purposes of this

				section, the term employee includes an individual who is an

				employee within the meaning of section 401(c)(1) (relating to self-employed

				individuals).

								

									(2)

									Limitation

									The amount which may be

				excluded under the exceptions contained in subsection (a) or (b) with respect

				to an individual treated as an employee by reason of paragraph (1) shall not

				exceed the employee’s earned income (within the meaning of section 401(c))

				derived from the trade or business with respect to which the individual is so

				treated.

								

					

						(B)

						Accident and health plans

						Section 105(g) is amended to

			 read as follows:

						

							

								(g)

								Employee includes Self-Employed

								

									(1)

									In general

									For purposes of this

				section, the term employee includes an individual who is an

				employee within the meaning of section 401(c)(1) (relating to self-employed

				individuals).

								

									(2)

									Limitation

									The amount which may be

				excluded under this section by reason of subsection (b) or (c) with respect to

				an individual treated as an employee by reason of paragraph (1) shall not

				exceed the employee’s earned income (within the meaning of section 401(c))

				derived from the trade or business with respect to which the accident or health

				insurance was established.

								

					

						(C)

						Contributions by employers to accident and health

			 plans

						

							(i)

							In general

							Section 106, as amended by

			 subsection (b), is amended by adding after subsection (b) the following new

			 subsection:

							

								

									(c)

									Employer to include Self-Employed

									

										(1)

										In general

										For purposes of this

				section, the term employee includes an individual who is an

				employee within the meaning of section 401(c)(1) (relating to self-employed

				individuals).

									

										(2)

										Limitation

										The amount which may be

				excluded under subsection (a) with respect to an individual treated as an

				employee by reason of paragraph (1) shall not exceed the employee’s earned

				income (within the meaning of section 401(c)) derived from the trade or

				business with respect to which the accident or health insurance was

				established.

									

						

							(ii)

							Clarification of limitations on other coverage

							The first sentence of section

			 162(l)(2)(B) is amended to read as follows: “Paragraph (1) shall not apply to

			 any taxpayer for any calendar month for which the taxpayer participates in any

			 subsidized health plan maintained by any employer (other than an employer

			 described in section 401(c)(4)) of the taxpayer or the spouse of the

			 taxpayer.

						

				(b)

				Long-Term care insurance permitted to be offered under

			 cafeteria plans and flexible spending arrangements

				

					(1)

					Cafeteria plans

					The last sentence of section

			 125(f) (defining qualified benefits) is amended to read as follows: Such

			 term shall include the payment of premiums for any qualified long-term care

			 insurance contract (as defined in section 7702B) to the extent the amount of

			 such payment does not exceed the eligible long-term care premiums (as defined

			 in section 213(d)(10)) for such contract.

				

					(2)

					Flexible spending arrangements

					Section 106 (relating to

			 contributions by employer to accident and health plans) is amended by striking

			 subsection (c).

				

				(c)

				Effective date

				The amendments made by this

			 section shall apply to taxable years beginning after December 31, 2004.

			

			4.

			Modification of rules applicable to flexible spending

			 arrangements

			

				(a)

				In general

				Section 125, as amended by

			 section 2, is amended by redesignating subsections (i) and (j) as subsections

			 (j) and (k), respectively, and by inserting after subsection (h) the following

			 new subsection:

				

					

						(i)

						Special rules applicable to flexible spending

				arrangements

						

							(1)

							In general

							For purposes of this title,

				a plan or other arrangement shall not fail to be treated as a flexible spending

				or similar arrangement solely because under the plan or arrangement—

							

								(A)

								the amount of the

				reimbursement for covered expenses at any time may not exceed the balance in

				the participant’s account for the covered expenses as of such time,

							

								(B)

								except as provided in

				paragraph (4)(A)(ii), a participant may elect at any time specified by the plan

				or arrangement to make or modify any election regarding the covered benefits,

				or the level of covered benefits, of the participant under the plan, and

							

								(C)

								a participant is permitted

				access to any unused balance in the participant’s accounts under such plan or

				arrangement in the manner provided under paragraph (2) or (3).

							

							(2)

							Carryovers and rollovers of unused benefits in health and

				dependent care arrangements

							

								(A)

								In general

								A plan or arrangement may

				permit a participant in a health flexible spending arrangement or dependent

				care flexible spending arrangement to elect—

								

									(i)

									to carry forward any

				aggregate unused balances in the participant’s accounts under such arrangement

				as of the close of any year to the succeeding year, or

								

									(ii)

									to have such balance

				transferred to a plan described in subparagraph (E).

								Such carryforward or transfer

				shall be treated as having occurred within 30 days of the close of the year.

								(B)

								Dollar limit on carryforwards

								

									(i)

									In general

									The amount which a

				participant may elect to carry forward under subparagraph (A)(i) from any year

				shall not exceed $500. For purposes of this paragraph, all plans and

				arrangements maintained by an employer or any related person shall be treated

				as 1 plan.

								

									(ii)

									Cost-of-living adjustment

									In the case of any taxable

				year beginning in a calendar year after 2005, the $500 amount under clause (i)

				shall be increased by an amount equal to—

									

										(I)

										$500, multiplied by

									

										(II)

										the cost-of-living

				adjustment determined under section 1(f)(3) for such calendar year, determined

				by substituting 2004 for 1992 in subparagraph (B)

				thereof.

									If any dollar amount as increased under

				this clause is not a multiple of $100, such amount shall be rounded to the next

				lowest multiple of $100.

								(C)

								Exclusion from gross income

								No amount shall be required

				to be included in gross income under this chapter by reason of any carryforward

				or transfer under this paragraph.

							

								(D)

								Coordination with limits

								

									(i)

									Carryforwards

									The maximum amount which

				may be contributed to a health flexible spending arrangement or dependent care

				flexible spending arrangement for any year to which an unused amount is carried

				under this paragraph shall be reduced by such amount.

								

									(ii)

									Rollovers

									Any amount transferred

				under subparagraph (A)(ii) shall be treated as an eligible rollover under

				section 219, 223(f)(5), 401(k), 403(b), or 457, whichever is applicable, except

				that—

									

										(I)

										the amount of the

				contributions which a participant may make to the plan under any such section

				for the taxable year including the transfer shall be reduced by the amount

				transferred, and

									

										(II)

										in the case of a transfer

				to a plan described in clause (ii) or (iii) of subparagraph (E), the

				transferred amounts shall be treated as elective deferrals for such taxable

				year.

									

								(E)

								Plans

								A plan is described in this

				subparagraph if it is—

								

									(i)

									an individual retirement

				plan,

								

									(ii)

									a qualified cash or

				deferred arrangement described in section 401(k),

								

									(iii)

									a plan under which amounts

				are contributed by an individual’s employer for an annuity contract described

				in section 403(b),

								

									(iv)

									an eligible deferred

				compensation plan described in section 457, or

								

									(v)

									a health savings account

				described in section 223.

								

							(3)

							Distribution upon termination

							

								(A)

								In general

								A plan or arrangement may

				permit a participant (or any designated heir of the participant) to receive a

				cash payment equal to the aggregate unused account balances in the plan or

				arrangement as of the date the individual is separated (including by death or

				disability) from employment with the employer maintaining the plan or

				arrangement.

							

								(B)

								Inclusion in income

								Any payment under

				subparagraph (A) shall be includible in gross income for the taxable year in

				which such payment is distributed to the employee.

							

							(4)

							Terms relating to flexible spending arrangements

							

								(A)

								Flexible spending arrangements

								

									(i)

									In general

									For purposes of this

				subsection, a flexible spending arrangement is a benefit program which provides

				employees with coverage under which specified incurred expenses may be

				reimbursed (subject to reimbursement maximums and other reasonable

				conditions).

								

									(ii)

									Elections required

									A plan or arrangement shall

				not be treated as a flexible spending arrangement unless a participant may at

				least 4 times during any year make or modify any election regarding covered

				benefits or the level of covered benefits.

								

								(B)

								Health and dependent care arrangements

								The terms health

				flexible spending arrangement and dependent care flexible spending

				arrangement means any flexible spending arrangement (or portion thereof)

				which provides payments for expenses incurred for medical care (as defined in

				section 213(d)) or dependent care (within the meaning of section 129),

				respectively.

							

			

				(b)

				Conforming amendment

				

					(1)

					The heading for section 125

			 is amended by inserting 

							and

			 flexible spending arrangements

						 after 

							plans

						.

				

					(2)

					The item relating to section

			 125 in the table of sections for part III of subchapter B of chapter 1 is

			 amended by inserting and flexible spending arrangements after

			 plans.

				

				(c)

				Effective date

				The amendments made by this

			 section shall apply to years beginning after December 31, 2004.

			

			5.

			Rules relating to employer-provided health and dependent care

			 benefits

			

				(a)

				Health benefits

				Section 106, as amended by

			 section 3, is amended by adding at the end the following new subsection:

				

					

						(e)

						Limitation on contributions to health flexible spending

				arrangements

						

							(1)

							In general

							Gross income of an employee

				for any taxable year shall include employer-provided coverage provided through

				1 or more health flexible spending arrangements (within the meaning of section

				125(i)) to the extent that the amount otherwise excludable under subsection (a)

				with regard to such coverage exceeds the applicable dollar limit for the

				taxable year.

						

							(2)

							Applicable dollar limit

							For purposes of this

				subsection—

							

								(A)

								In general

								The applicable dollar limit

				for any taxable year is an amount equal to the sum of—

								

									(i)

									$7,500, plus

								

									(ii)

									if the arrangement provides

				coverage for 1 or more individuals in addition to the employee, an amount equal

				to one-third of the amount in effect under clause (i) (after adjustment under

				subparagraph (B)).

								

								(B)

								Cost-of-living adjustment

								In the case of taxable

				years beginning in any calendar year after 2005, the $7,500 amount under

				subparagraph (A) shall be increased by an amount equal to—

								

									(i)

									$7,500, multiplied

				by

								

									(ii)

									the cost-of-living

				adjustment determined under section 1(f)(3) for the calendar year, determined

				by substituting 2004 for 1992 in subparagraph (B)

				thereof.

								If any dollar amount as increased

				under this subparagraph is not a multiple of $100, such dollar amount shall be

				rounded to the next lowest multiple of $100.

			

				(b)

				Dependent care

				

					(1)

					Exclusion limit

					

						(A)

						In general

						Section 129(a)(2) (relating

			 to limitation on exclusion) is amended—

						

							(i)

							by striking

			 $5,000 and inserting the applicable dollar limit,

			 and

						

							(ii)

							by striking

			 $2,500 and inserting one-half of such

			 limit.

						

						(B)

						Applicable dollar limit

						Section 129(a) is amended by

			 adding at the end the following new paragraph:

						

							

								(3)

								Applicable dollar limit

								For purposes of this

				subsection—

								

									(A)

									In general

									The applicable dollar limit

				is $5,000 ($10,000 if dependent care assistance is provided under the program

				to 2 or more qualifying individuals of the employee).

								

									(B)

									Cost-of-living adjustments

									

										(i)

										$5,000 amount

										In the case of taxable

				years beginning after 2005, the $5,000 amount under subparagraph (A) shall be

				increased by an amount equal to—

										

											(I)

											$5,000, multiplied

				by

										

											(II)

											the cost-of-living

				adjustment determined under section 1(f)(3) for the calendar year in which the

				taxable year begins, determined by substituting 2004 for

				1992 in subparagraph (B) thereof.

										If any dollar amount as increased under

				this clause is not a multiple of $100, such dollar amount shall be rounded to

				the next lowest multiple of $100.

										(ii)$10,000 amount

										The $10,000 amount under

				subparagraph (A) for taxable years beginning after 2005 shall be increased to

				an amount equal to twice the amount the $5,000 amount is increased to under

				clause (i).

									

					

					(2)

					Average benefits test

					

						(A)

						In general

						Section 129(d)(8)(A)

			 (relating to benefits) is amended—

						

							(i)

							by striking 55

			 percent and inserting 60 percent, and

						

							(ii)

							by striking highly

			 compensated employees the second place it appears and inserting

			 employees receiving benefits.

						

						(B)

						Salary reduction agreements

						Section 129(d)(8)(B)

			 (relating to salary reduction agreements) is amended—

						

							(i)

							by striking

			 $25,000 and inserting $30,000, and

						

							(ii)

							by adding at the end the

			 following: In the case of years beginning after 2005, the $30,000 amount

			 in the first sentence shall be adjusted at the same time, and in the same

			 manner, as the applicable dollar amount is adjusted under subsection

			 (a)(3)(B).

							

						

					(3)

					Principal shareholders or owners

					Section 129(d)(4) (relating

			 to principal shareholders and owners) is amended by adding at the end the

			 following: In the case of any failure to meet the requirements of this

			 paragraph for any year, amounts shall only be required by reason of the failure

			 to be included in gross income of the shareholders or owners who are members of

			 the class described in the preceding sentence.

					

				

				(c)

				Effective date

				The amendments made by this

			 section shall apply to taxable years beginning after December 31, 2004.

			

